Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“moving mechanism” includes the generic/nonce term “mechanism” coupled with the function of “moving”. A return to the specification provides a rotating shaft and arm (7:17) Therefor the limitation is interpreted as the same or equivalents thereof.
“driving device” includes the generic/nonce term “device” coupled with the function of “driving”. A return to the specification provides a gear set and motor. Therefor the limitation is interpreted as the same or equivalents thereof.
“pushing member” includes the generic/nonce term “member” coupled with the function of “pushing”. A return to the specification provides for pushing member 50. Therefor the limitation is interpreted as the same or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pushing member”, as noted above this limitation is interpreted under 112(f). While the specification clearly discloses pushing member 50, there is not a sufficiently definite description of the structure to be imported into the claim to complete the 112(f) analysis. Claims are constructions of words and not of figures or drawings. Therefor the scope of the claim cannot be ascertained by one of ordinary skill in the art.
Claims depending from claim 1 are rejected due to their dependency.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liao et al (US 9,568,233).
Regarding claims 1 and 17-18, Liao discloses (references made to figures 8-10 unless otherwise noted) an ice shaver comprising:
a refrigerator (400) including a first opening (opening to front compartment 402), a first door assembly (418), and a bearer (portion separating spaces 402 and 404 is regarded as the bearer), the first door assembly (418) being used to selectively seal and unseal the first opening, and the bearer including an ice dropping channel (445) and a second door assembly (424);
a moving mechanism (426) connected to the second door assembly (424);
a driving device (437 and/or handle shown connected to 426 as a manual control member of claim 18) configured to drive the moving mechanism (426) so that the moving mechanism drives the second door assembly (424) to selectively move between an unsealing position and a sealing position (driving device 437 is a spring providing bias to return the door 424 from an unsealed position to a sealed position, described at column 18:26-59);
a knife assembly (475) arranged in the refrigerator and located near the ice dropping channel; and
a pushing member (446) arranged in the refrigerator to push an ice cube against the knife assembly so that the knife assembly is able to cut the ice cube to produce crushed ice, and the knife assembly (475) being located between the pushing member (446) and the second door assembly (424);
when the second door assembly (424) is in the unsealing position, the second door assembly unseals the ice dropping channel (445) so that the crushed ice falls through the ice dropping channel, and when the second door assembly is in the sealing position the second door assembly seals the ice dropping channel (operation described at 18:26-59).
Further regarding the driving device. As noted above Liao discloses a biasing spring 437 for driving the second door assembly. To the extent that applicant argues that this is not selective, the examiner takes official notice that motors and gears are old and well known for moving elements. It would have been obvious to one of ordinary skill in the art to have provided Liao with a motor and gears in order to automate the manual activity of moving the door structure 424 thereby decreasing intervention by the user. MPEP 2144.04 III. Further it is noted that this modification is in addition to the already present spring, as the spring still retains the function of sealing in case of other system failure.
Regarding claim 2, Liao discloses the ice dropping channel includes a second opening and a third opening opposite to the second opening (element 427 has thickness entry in the top is the second opening, exit from the bottom of 427 is the third opening; in other words a path through an object necessarily has two openings), the second door assembly includes a first plate (424 configured as a cylinder with pathway 425; portions of cylinder adjacent pathway form a pair of semi-circular cross section plates), when the second door assembly is in the sealing position the first plate seals the second opening, and when the second door assembly is in the unsealing position, the first plate unseals the second opening.
Regarding claim 3, Liao discloses the second door assembly (424) further includes a second plate (the other of the semi-circular cross section plates adjacent 425 as discussed above), when the second door assembly is in the sealing position, the second plate seals the third opening (bottom opening of pathway 445), and when the second door assembly is in the unsealing position, the second plate unseals the third opening. 
Regarding claim 5, Liao further discloses the first plate and the second plate are unparallel when the second door assembly unseals the ice dropping channel (the first and second plates include curved surfaces which include unparallel relationships).
Regarding claim 6, Liao further discloses the moving mechanism includes a rotating shaft (shaft portion of cylinder of 424) and at least one arm (arm regarded as part of gear structure, such as gear teeth, provided at claim 1), the arm includes a first end and a second end opposite to the first end, the first end of the arm is connected to the rotating shaft, the second end of the arm is pivotally connected to the second door assembly, when the driving device drives the rotating shaft to rotate in a first direction, the second door assembly moves toward the unsealing position to unseal the ice dropping channel, and when the driving device drives the rotating shaft to rotate in a second direction opposite to the first direction, the second door assembly moves toward the sealing position to seal the ice dropping channel.
Regarding claim 7, Liao further discloses the bearer further includes a sliding groove (within 431 and 433) disposed in the ice dropping channel, the second door assembly further includes a positioning structure (435) slidably disposed in the sliding groove, the sliding groove includes a first end and a second end opposite to the first end, when the second door assembly is in the sealing position, the positioning structure is located at the first end of the sliding groove, and when the second door assembly is in the unsealing position, the positioning structure is located at the second end of the sliding groove.
Regarding claim 8, Liao further discloses the moving mechanism includes a rotating shaft (shaft portion of cylinder 424) and at least one arm (arm regarded as part of gear structure, such as gear teeth, provided at claim 1), the arm includes a first end and a second end opposite to the first end, the first end of the arm is connected to the rotating shaft, the second end of the arm is pivotally connected to the second door assembly, when the driving device drives the rotating shaft to rotate in a first direction, the second door assembly moves toward the unsealing position to unseal the ice dropping channel, and when the driving device drives the rotating shaft to rotate in a second direction opposite to the first direction, the second door assembly moves toward the sealing position to seal the ice dropping channel.
Regarding claim 9, Liao further discloses the bearer further includes a sliding groove (within 431 and 433) disposed in the ice dropping channel, the second door assembly further includes a positioning structure (435) slidably disposed in the sliding groove, the sliding groove includes a first end and a second end opposite to the first end, when the second door assembly is in the sealing position, the positioning structure is located at the first end of the sliding groove, and when the second door assembly is in the unsealing position, the positioning structure is located at the second end of the sliding groove.
Regarding claim 10, Liao further discloses the moving mechanism includes a rotating shaft (shaft portion of cylinder 424) and at least one arm (arm regarded as part of gear structure, such as gear teeth, provided at claim 1), the arm includes a first end and a second end opposite to the first end, the first end of the arm is connected to the rotating shaft, the second end of the arm is pivotally connected to the second door assembly, when the driving device drives the rotating shaft to rotate in a first direction, the second door assembly moves toward the unsealing position to unseal the ice dropping channel, and when the driving device drives the rotating shaft to rotate in a second direction opposite to the first direction, the second door assembly moves toward the sealing position to seal the ice dropping channel.
Regarding claim 11, Liao further discloses the bearer further includes a sliding groove (within 431 and 433) disposed in the ice dropping channel, the second door assembly further includes a positioning structure (435) slidably disposed in the sliding groove, the sliding groove includes a first end and a second end opposite to the first end, when the second door assembly is in the sealing position, the positioning structure is located at the first end of the sliding groove, and when the second door assembly is in the unsealing position, the positioning structure is located at the second end of the sliding groove.
Regarding claim 14, Liao further discloses the moving mechanism includes a rotating shaft (shaft portion of cylinder 424) and at least one arm (arm regarded as part of gear structure, such as gear teeth, provided at claim 1), the arm includes a first end and a second end opposite to the first end, the first end of the arm is connected to the rotating shaft, the second end of the arm is pivotally connected to the second door assembly, when the driving device drives the rotating shaft to rotate in a first direction, the second door assembly moves toward the unsealing position to unseal the ice dropping channel, and when the driving device drives the rotating shaft to rotate in a second direction opposite to the first direction, the second door assembly moves toward the sealing position to seal the ice dropping channel.
Regarding claim 15, Liao further discloses the bearer further includes a sliding groove (within 431 and 433) disposed in the ice dropping channel, the second door assembly further includes a positioning structure (435) slidably disposed in the sliding groove, the sliding groove includes a first end and a second end opposite to the first end, when the second door assembly is in the sealing position, the positioning structure is located at the first end of the sliding groove, and when the second door assembly is in the unsealing position, the positioning structure is located at the second end of the sliding groove.
Regarding claim 16, Liao further discloses the bearer further includes a sliding groove (within 431 and 433) disposed in the ice dropping channel, the second door assembly further includes a positioning structure (435) slidably disposed in the sliding groove, the sliding groove includes a first end and a second end opposite to the first end, when the second door assembly is in the sealing position, the positioning structure is located at the first end of the sliding groove, and when the second door assembly is in the unsealing position, the positioning structure is located at the second end of the sliding groove.
Allowable Subject Matter
Claim 4 (and dependents 12-13) would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as correcting for the 112(b) issue identified above.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 includes a spring sleeved onto the rotary shaft and abutting the first and second plates. While superficially this may appear to be a simple torsional spring, in the context of the invention the first and second plates seal and unseal second and third openings of an ice dropping channel. For example Ikari et al (US 6,009,718) discloses a torsion type spring (shutter spring 34) for closing a single plate (shutter 27) at an opening of an ice dropping channel. However the other end of the spring merely abuts fixed structure 32 rather than a plate that seals and unseals another opening.
No known reference, whether alone or in combination, would have yielded the claimed invention of claim 4. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763